EXHIBIT Business solutions through information technology ISO 9001 Certified CGI Group Inc. 1130 Sherbrooke Street West 7th Floor Montreal, Quebec H3A 2MB Tel. 5144-841-3200 Fax 514-B41-3249 www.cgi.com   September 30, Samson Bélair Deloitte & Touche LLP 1 Place Ville Marie Suite 3000 Montreal, Quebec H3B 4T9 Ernst & Young LLP 800 René Lévesque Bld. West Suite 1900 Montreal, Quebec H3B 1X9 Re:CGI Group Inc. (the "Company") Notice of Change of Auditor Dear Sirs, Mesdames: In compliance with section 4.11 of National
